Argued September 30, 1927.
This is an action of assumpsit to recover losses claimed to have been suffered because of defendant's failure to deliver goods purchased from it by plaintiff corporation under two alleged contracts, the amount involved in each being over $500. Defendant corporation filed an affidavit of defense in the nature of a demurrer; plaintiff entered a rule for judgment for want of a sufficient affidavit of defense; the court below not only discharged the rule, but also gave judgment for defendant; this appeal followed.
The statement of claim avers that, on November 20, 1926, plaintiff and defendant entered into the contracts here in question, "true and correct copies of said contracts" being attached and made part of plaintiff's averments; that, "under the first contract," plaintiff submitted to defendant a written proposal for the purchase of vanadium residue, this proposal being marked exhibit *Page 91 
"A," and that defendant, on November 16, 1926, sent to plaintiff a written "acceptance," exhibit "A (1)" of its proposal; that, after this exchange of proposal and acceptance, "plaintiff and defendant met . . . . . ., and the conditions proposed by defendant in its acceptance were accepted by plaintiff"; that, "under the second contract," plaintiff submitted to defendant a written proposal for the purchase of sodium uranyl carbonate, exhibit "B," and that defendant, on November 16, 1926, submitted to plaintiff a written "acceptance," exhibit "B (1)" of its proposal; that, after this exchange of proposal and acceptance, "plaintiff and defendant met. . . . . ., and the conditions proposed by defendant in its acceptance were accepted by plaintiff." (Copies of these four exhibits will be found in the Reporter's notes to this case.)
The statement of claim avers also, as to each of the two alleged contracts, that, "at the same time as the acceptance of the said contract, . . . . . . plaintiff, the buyer, then and there expressly and orally assented to defendant that it would accept the goods contracted for and would become the owner of the specific goods, and thereafter sent to defendant a written order, duly executed, requesting the shipment forthwith to plaintiff of a portion of the said goods in pursuance of said contract"; but the goods were not shipped.
Defendant, by its affidavit of defense, demurred (1) that plaintiff's averments and exhibits failed to show completed contracts, and (2) that they were "not sufficient [in either of the two instances above stated] to take the alleged contract sued upon from under the statute of frauds as contained in section 4 of the Sales Act of May 19, 1915," P. L. 543.
The section in question provides, by paragraph one, that "A contract to sell or a sale of any goods . . . . . . of the value of five hundred dollars or upwards shall not be enforceable by action unless the buyer shall accept part of the goods . . . . . . so contracted to be sold, or sold, and *Page 92 
actually receive the same, or give something in earnest to bind the contract, or in part payment, or unless some note or memorandum in writing of the contract or sale be signed by the party to be charged or his agent in that behalf"; by paragraph two, that "The provisions of this section apply to every such contract or sale, notwithstanding that the goods may be intended to be delivered at some future time"; and by paragraph three, that "There is an acceptance of goods within the meaning of this section when the buyer, either before or after delivery of the goods, or any part thereof, expresses by words or conduct his assent to becoming the owner of those specific goods."
Grounds of demurrer other than those we have stated were also relied on by defendant, but the court below ruled the case on the two grounds above mentioned, and we shall do likewise.
Throughout the statement of claim plaintiff refers to exhibits "A" and "A (1)" in one instance, and to "B" and "B (1)" in the other, as respectively constituting the contracts in suit. Plaintiff now contends, however, that these respective sets of exhibits do not constitute the two contracts sued on, but simply serve as written memoranda, in each instance connected by internal references of a character sufficient to meet the requirements of the statute of frauds; and that the respective contracts were consummated by what it now designates — without any attempt to aver the terms thereof — as plaintiff's "oral" acceptance of that which it calls defendant's acceptance (this being "A (1)" in the first set of letters and "B (1)" in the other) of plaintiff's original proposals, exhibit "A" in one instance and "B" in the other. Therefore, plaintiff argues, the contracts sued on were oral contracts; though, as just said, the statement of claim fails to aver either that plaintiff's so-called acceptances of the terms of defendant's letters "A (1)" and "B (1)" were in fact made by spoken words, or, if so, what words were employed. *Page 93 
When the correspondence now before us is examined, it shows no offers and acceptances of a character sufficient to make a contract. Exhibit "A (1)" refers in a somewhat general way to certain matters, apparently brought in as terms of a contemplated contract, which are in no manner mentioned in exhibit "A"; so the former is not an acceptance of the latter in such sense that together they would make an agreement between the correspondents. The same is equally true of the second set of letters, "B" and "B (1)"; the latter refers to two epistles received by defendant, namely, "B" and a letter of a different date, not in the record, and the exact contents of which are undisclosed. In other words, neither set of correspondence shows the two essential elements of a contract, a plain offer and unqualified acceptance. "A contract must arise from the acceptance of the last stated terms, and the acceptance [thereof] must be identical, in order to bring the minds of the parties together": Frick  Lindsay Co. v. Johnstown  S. Ry. Co., 271 Pa. 536, 537. It is evident from this correspondence that the parties were negotiating to buy and sell, and that each set of letters refers only to proposed understandings which were to be concluded in the future; whereas, if a right of recovery is to be shown, the terms of a concluded agreement must appear. That these letters in and of themselves do not form contracts is practically admitted by the statement of claim, when, after a recital of the respective sets of exhibits, it adds: "After the exchange of said proposal and acceptance, plaintiff and defendant met, . . . . . . and the conditions proposed by defendant in its acceptance were accepted by plaintiff."
Following the line of argument indicated by the matter last above quoted, plaintiff now looks upon exhibits "A (1)" and "B (1)," respectively, as constituting something so final that a mere oral acceptance thereof would make a binding agreement; it regards the declared oral acceptances of defendant's two letters as sufficient in *Page 94 
themselves to terminate all prior negotiations, and in each instance to settle the terms of the contract alleged. We can not so view the situation, however, for, as is said in the brief of counsel for defendant, the "ingenious attempt of plaintiff" to derive contracts out of the correspondence in this case by treating defendant's letters as final acceptances on definitely stated terms of offers by plaintiff, and then, by spoken words, accepting these acceptances, utterly fails if defendant's two letters were not in fact acceptances; and, as shown above, the last-mentioned epistles cannot be termed as acceptances, conditional or otherwise, of offers contained in the letters from plaintiff shown on this record. They are merely part of negotiations between the parties, and no amount of oral accepting by plaintiff could convert them into documents in the nature of acceptances of distinct proposals previously received by defendant, plus definite counter-contractual offers on its part; though this is how they must be viewed in order to sustain appellant's position.
After considering all allegations of fact in the statement of claim and also the exhibits attached thereto, we conclude that the contracts depended upon by plaintiff are not established by sufficient averments, and our opinion might end with this finding, which sustains defendant's first ground of demurrer; but, since it will serve a useful purpose so to do, we shall proceed to consider defendant's second ground of demurrer, to the effect that, assuming the contracts to have been made, no memorandum thereof, within the requirements of the statute of frauds, appear on this record.
Plaintiff, relying on the oral contracts contended for by it, offers the two sets of letters, exhibits "A" and "A (1)," and "B" and "B (1)," as memoranda under the Sales Act of 1915, P. L. 543, section 4, paragraph 1, sufficient to render these alleged agreements legally enforceable. The sufficiency of the memorandum required by this statute of frauds must necessarily depend upon *Page 95 
the facts of each particular case, but, generally, "a writing is insufficient as [such] a memorandum where it does not state [all essential] terms of the contract [alleged]; where it omits or states incompletely a single essential term; where it merely refers to the contract without stating its terms; or where it shows expressly or inferentially that there are terms which it either does not state or does not clearly and sufficiently state": Swift  Co. v. Meehan, 283 Pa. 429, 432. Also, it must be remembered that "if there is merely an indication of the existence of an incomplete agreement, it is not enough": Franklin Sugar Refining Co. v. John, 279 Pa. 104, 109.
It is true that, if the essentials of a contract appear in writing, and signed assent to them has been given by the party to be bound, it is sufficient if the agreement is shown by separate papers, so long as those relied on are so connected by internal references as in effect to make one document evidencing a common understanding by the parties thereto: Franklin Sugar Refining Co. v. John, supra, 109, 110; Swift 
Co. v. Meehan, supra, 432, 433. Here, however, examination of the correspondence shows that neither exhibits "A" (letter of plaintiff) and "A (1)" (reply of defendant), nor those marked "B" (letter of plaintiff) and "B (1)" (reply of defendant), contain internal references on which a court could safely determine that the two papers which figure in either instance in effect constitute one document, show a common understanding, or even contain all the terms under negotiation between the correspondents. What we have just said is more than indicated in a preceding paragraph of the present opinion, and, at this point, it would serve no useful purpose to take time in further demonstration, — though, if necessary, such demonstration could readily be made; it is enough that we find that in neither instance are the letters of plaintiff and defendant so connected by internal references that the former can be read into the latter and thus *Page 96 
show a completed whole or indicate such a mutual understanding between the parties that, by simple acceptance of defendant's letter, the correspondence could be reduced to evidence of the terms of a complete agreement which would satisfy the requirements of the Act of 1915, supra.
On occasions, testimony may be offered to identify documents and thus show the connection between writings depended upon as memoranda of a contract in suit, — though such oral evidence may be allowed to show no more than the identity of the papers; but, in the present case, the contention is that the respective sets of letters are sufficient in themselves for that purpose, and we have no averment of other evidence to establish the required connection. Where, as here, the written memoranda depended upon were, beyond question, made in the course of negotiating the contract alleged, not after the event and as a record thereof, it is absolutely necessary that the essential terms of the agreement, as actually consummated between the parties, shall appear without the necessity of oral explanation, and if more than one paper is depended upon for that purpose, the internal references to connect them must be clear to the same extent, no oral evidence being allowed except, as just stated, for purposes of mere identification. Of course, when, as in this case, the law requires a written memorandum of a contract, testimony "cannot be used to supply proof of the terms of the contract itself" (Manufacturers' L. 
H. Co. v. Lamp, 269 Pa. 517, 520; and see also Northwestern C. M. Co. v. Rosenberg, 287 Fed. 785, 787); and, as already ruled, the letters on this record do not alone furnish such proof. Hence plaintiff's case fails.
The last paragraph quoted, earlier in this opinion, from the statement of claim, was evidently inserted for the purpose of bringing plaintiff's case within those provisions of the Sales Act as to acceptance of goods (to be found at the middle of paragraph 1 and contained in *Page 97 
paragraph 3 of section 4 of the act, supra) which provide that, where a buyer accepts part of the goods, there need be no written memorandum signed by the party to be charged. Plaintiff, however, overlooks the words of the section which, to make the provision in question applicable, require not only a legal acceptance of part of the goods, but also that the buyer shall "actually receive same"; and actual receipt of the goods is not even claimed to be a fact in this case. To make a contract of sale enforceable in a case like the present, where there is no sufficient writing or payment of earnest money, both actual delivery to and acceptance by the purchaser of part of the goods must appear: Dolan M. Co. v. Marcus, 276 Pa. 404,406, 407; see also Northwestern C. Milling Co. v. Rosenberg, 287 Fed. 785, 788.
The statement of claim, when demurred to, must, of course, be self-sustaining, and, to that end, it must contain all facts necessary to a recovery; in a case like the one before us, it must not only aver facts which show a consummated contract, but also "all the facts necessary to show compliance with the requirements of section 4 of the Sales Act": Mason-Heflin Coal Co. v. Currie, 270 Pa. 221, 222; Briggs v. Logan I.  S. Co.,276 Pa. 326, 329; Guppy v. Maltrop, 281 Pa. 343, 345. Here, while the statement was evidently drawn with great care, yet its averments, and the exhibits incorporated therein, fail to meet either of the above requirements. In short, plaintiff did not aver a case entitling it to recover at trial; and, as recently said by us in Mason-Heflin Coal Co. v. Currie, supra, 223, "It would . . . . . . be a waste of time to spend days, or even minutes, in a trial, only to find at the end thereof that there could be no recovery." The court below did not err in entering judgment for defendant.
The judgment is affirmed. *Page 98